DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 08/18/2021. Claims 1-24 are pending in the Application, of which Claims 1, 16 and 20 are independent.  
Continuity/ Priority Information  
The present Application 17445395, filed 08/18/2021 is a continuation of 16507500, filed 07/10/2019, now U.S. Patent No. 11,119,848.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021, 03/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (Pub. No. US 20180173432) Pub. Date: 2018-06-21. 
Regarding independent Claims 1, 16 and 20, HAN discloses a memory system including a nonvolatile memory and an operation method of the memory system, comprising:
 a host system; an interconnect; and a processing device coupled to....memory devices;
[0031] Referring to FIG. 1, the memory system 1 may include a memory controller 10 and a memory device 20. The memory controller 10 may include a read voltage level determination (RVLD) unit 12. The memory device 20 may include a memory cell array 21. 
[0042] Referring to FIG. 2, the memory controller 100 may include a host interface 110. The processor 150 may be electrically connected to the host interface 110, via the bus 170. The bus 170 may refer to a path through which information is transmitted between elements of the memory controller 100.
perform a first exclusive-or (XOR) operation on results from a first read and results from a second read to obtain a first value; 
[0080] Referring to FIG. 8A, in step 1, “first read” data is read from a memory cell at the first voltage level V1 corresponding to a start voltage level. In this case, memory cells whose threshold voltage Vth is lower than the first voltage level V1 are read as ‘1’ and memory cells whose threshold voltage Vth is higher than the first voltage level V1 are read as ‘0’. As such, first data RD1 read in step 1 may be temporarily stored in the memory device MD.
[0081] In step 2, “second read” data is read from a memory cell at the second voltage level V2. In this case, memory cells whose threshold voltage Vth is lower than the second voltage level V2 are read as ‘1’ and memory cells whose threshold voltage Vth is higher than the second voltage level B are read as ‘0’. As such, second data RD2 read in step 2 may be temporarily stored in the memory device MD.
“first exclusive-or (XOR) operation”
[0082] In step 3, the defence code operator 314 performs a logical operation by receiving the first data RD1 read at the first voltage level V1 and the second data RD2 read at the second voltage level V2. According to at least one example embodiment of the inventive concepts, the defence code operator 314 may perform an XOR operation on the first data RD1 and the second data RD2 based on a selection defence code.
[0083] For a memory cell whose threshold voltage Vth is lower than the second voltage level V2, an XOR operation result of the first and second data RD1 and RD2 is ‘0’. For a memory cell whose threshold voltage Vth is between the second voltage level V2 and the first voltage level V1, an XOR operation result of the first and second data RD1 and RD2 is ‘1’.
perform a first and second count operation and store the first difference bit count and the second difference bit count;
[0084] In step 4, “count operation” the defence code operator 314 may count the number of ‘1’ in an XOR operation result of each of a plurality of sections SEC1 through SEC4. Accordingly, the defence code operator 314 may detect a valley (e.g., a valley in between threshold voltage distributions of two adjacent program states) that is a voltage level corresponding to a section with a smallest number of memory cells from among the plurality of sections SEC1 through SEC4 and may determine a voltage level corresponding to the valley as an optimum or, alternatively, desirable level of a read voltage.  

Regarding independent Claims 1, 16 and 20, and dependent Claims 2, 3, 21, 24, HAN does not explicitly disclose “performing a second XOR operation on the results from the first read and a third read.” 
However, introducing additional read voltage levels for the purpose of reading from a memory is a design choice. 
Nevertheless, HAN additionally discloses a third to fifth voltage levels V3-V5 as illustrated FIG. 8A, corresponding to data RD3-RD5 for the purpose of reading from a memory cell at additional read levels. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use additional read voltage levels in the memory system of HAN for the purpose of adjusting read threshold voltage levels for finding an optimum or, alternatively, desirable level of a read voltage.  

Regarding Claims 4, 5, 9, 22, 23, HAN discloses perform XOR operation;  
[0083] For a memory cell whose threshold voltage Vth is lower than the second voltage level V2, an XOR operation result of the first and second data RD1 and RD2 is ‘0’. For a memory cell whose threshold voltage Vth is between the second voltage level V2 and the first voltage level V1, an XOR operation result of the first and second data RD1 and RD2 is ‘1’.
Regarding Claims 6, 13, 17, HAN discloses a NAND controller and NAND memory devices. Referring to FIG. 1, the memory system 1 may include a memory controller 10 and a memory device 20. The memory device 20 may include a memory cell array 21. The memory controller 10 may control a memory operation on the memory device 20. [0036] According to at least one example embodiment of the inventive concepts, the plurality of memory cells may be flash memory cells, and the memory cell array 21 may be a NAND flash memory cell array or a NOR flash memory cell array.
Regarding Claim 7, 8, 18,19, HAN discloses Error Correction Code (ECC) decoder; [0042] Referring to FIG. 2, the memory controller 100 may include an error correction circuit 160. [0045] The error correction circuit 160 may correct an error of data read from the memory device. Also, examples of an error correction method performed by the error correction circuit 160 may include a hard decision method and a soft decision method.

 Regarding Claim 10-12, HAN discloses read level thresholds; [0077]  
[0079] Referring to FIGS. 7 and 8A, the defence code operator 314 may perform the following read voltage level determination operation to determine an optimum or, alternatively, desirable level of a read voltage between two adjacent states of memory cells included in the memory device MD by executing a selected first defence code. Although the number of the plurality of different voltage levels, i.e., the first through fifth voltage levels V1 through V5, is 5, at least some example embodiments of the inventive concepts are not limited thereto and the number of a plurality of voltage levels may change in various ways. For example, a read direction of the plurality of different voltage levels may be a direction in which a voltage level decreases from the first voltage level V1 to the fifth voltage level V5.  

 Claims 14  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (Pub. No. US 20180173432) in view of Brandt et al. (Pub. No. US 20200133679). 
Regarding Claims 14  and 15, HAN does not explicitly disclose a read sample offset (RSO) mask register to mask one or more read level thresholds and disable the first read level threshold.
However, in analogous art, Brandt discloses [0273] Write mask registers 1415—in the embodiment illustrated, there are 8 write mask registers (k0 through k7), each 64 bits in size. In an alternate embodiment, the write mask registers 1415 are 16 bits in size. As previously described, in one embodiment of the disclosure, the vector mask register k0 cannot be used as a write mask; when the encoding that would normally indicate k0 is used for a write mask, it selects a hardwired write mask of 0xFFFF, effectively disabling write masking for that instruction. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a mask register as taught by Brandt in the memory system of HAN, as to operate the memory in a privilege level below or above the threshold. Brandt, Par. [0039], each register may be read only (e.g., by a logical core operating in a privilege level below a threshold) or read and write (e.g., writable by a logical core operating in a privilege level above the threshold). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,119,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No.11,119,848, and thus anticipate the Claims of the instant Application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: independent Claims comparison.  
Instant Application 17/445,395 Claims  
U.S. Patent No. 11,119,848 Claims
1. A memory system comprising: 
one or more memory devices; and a processing device coupled to the one or more memory devices, wherein the processing device is to: 
perform a first exclusive-or (XOR) operation on results from a first read and results from a second read to obtain a first value; 
perform a second XOR operation on the results from the first read and results of a third read to obtain a second value; 
perform a first count operation on the first value to determine a first difference bit count; 
perform a second count operation on the second value to determine a second difference bit count; and 
store the first difference bit count and the second difference bit count.
1. A memory system comprising: 
one or more memory devices; and a processing device coupled to the one or more memory devices, wherein the processing device is to: 
perform a first read of data from the one or more memory devices using a first center value corresponding to a first read level threshold; 
perform a second read of the data using a negative offset value that is lower than a center value; 
perform a third read of the data using a positive offset value that is higher than the center value; 
perform a first XOR operation on results from the first read and results from the second read to obtain a first value; 
perform a second XOR operation on the results from the first read and results of the third read to obtain a second value; 
perform a first count operation on the first value to determine a first difference bit count; 
perform a second count operation on the second value to determine a second difference bit count; and 
store the first difference bit count and the second difference bit count.  

16. A system comprising: 
a host system; an interconnect; and
a memory sub-system coupled to the host system over the interconnect, wherein the memory sub-system comprises one or more memory devices and a processing device, wherein the processing device is to:
perform a first XOR operation on a right sample data from data stored in the one or more memory devices and a center sample data from data stored in the one or more memory devices;  
perform a second XOR operation on a left sample data from data stored in the one or more memory devices and the center sample data; 
count a first number of ones resulting from the first XOR operation, wherein the first number is a right difference bit count (DBC), 
count a second number of ones resulting from the second XOR operation, wherein the second number is a left DBC; 
perform a subsequent operation using the right DBC and the left DBC.

14.  A system comprising: 
a host system; an interconnect; and 
a memory sub-system coupled to the host system over the interconnect, wherein the memory sub-system comprises one or more memory devices and a processing device, wherein the processing device is to: 
perform a read sample offset operation that obtains right sample data, center sample data, and left sample data from data stored in the one or more memory devices; 
perform a first XOR operation on the right sample data and the center sample data; 
perform a second XOR operation on the left sample data and the center sample data; count a first number of bits that are set to a value of "1" resulting from the first XOR operation, wherein the first number is a right difference bit count (DBC), count a second number of bits that are set to a value of "1" resulting from the second XOR operation, wherein the second number is a left DBC; perform a subsequent operation using the right DBC and the left DBC.  

20. A method comprising: 
performing a first XOR operation on results from a first read and results from a second read to obtain a first value; 
performing a second XOR operation on the results from the first read and results of a third read to obtain a second value; 
performing a first count operation on the first value to determine a first difference bit count; 
performing a second count operation on the second value to determine a second difference bit count; and 
storing the first difference bit count and the second difference bit count.

18.  A method comprising: 
performing a first read of data from one or more memory devices using a first center value corresponding to a first read level threshold; 
performing a second read of the data using a negative offset value that is lower than  a center value; 
performing a third read of the data using a positive offset value that is higher than the center value; 
performing a first XOR operation on results from the first read and results from the second read to obtain a first value; 
performing a second XOR operation on the results from the first read and results of the third read to obtain a second value; 
performing a first count operation on the first value to determine a first difference bit count; 
performing a second count operation on the second value to determine a second difference bit count; and 
storing the first difference bit count and the second difference bit count.  



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.	

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 17, 2022
Non-Final Rejection 20221116
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov